Citation Nr: 1702118	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant and J.T.


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from November 1974 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant was afforded a videoconference hearing in June 2010 before the undersigned Veterans Law Judge. The transcript of the hearing is associated with the claims files. 

An April 2015 Board decision denied the appellant's claim for entitlement to service connection for tinnitus. A February 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a July 2016 Joint Motion for Partial Remand (JMPR), vacating and remanding, in part, the April 2015 Board decision that denied entitlement to service connection for tinnitus. As such, the issue of entitlement to service connection for tinnitus is again before the Board.

The Board has not only reviewed appellant's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends he is entitled to service connection for tinnitus. In light of the points raised by the Joint Motion for Partial Remand (JMPR), and the Board review of the claims file, additional development is warranted. 

In the JMPR, the parties asserted that the January 2013 VA medical opinion was inadequate as to appellant's claim for entitlement to service connection for tinnitus. See February 2016 JMPR. The JMPR, noted that the January 2013 opinion was inadequate because the examiner failed to provide a full explanation as to why providing an etiology opinion as to tinnitus would be speculative, and the examiner noted that there were no audiograms as a basis for a negative etiology but failed to provide rationale as to why such is important. The parties agreed a remand was warranted to obtain a new VA medical opinion as to whether appellant's tinnitus is related to his ACDUTRA. 

In light of the JMPR's findings that the January 2013 VA opinion was inadequate, the Board finds a new VA opinion is warranted. As instructed in the JMPR, the new medical opinion must address the issue of whether appellant's tinnitus is related to his ACDUTRA, and provide a full rationale for the opinion expressed.  On remand a new VA opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Refer the case for a VA opinion with a medical professional of sufficient expertise to determine the nature and etiology of appellant's tinnitus. The claims file must be made available to and reviewed by the examiner. If evaluation of the appellant is deemed necessary, appropriate arrangements should be made to evaluate appellant. The examiner shall review the claims file, all prior opinions provided, and examine the appellant only if warranted. The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that appellant's tinnitus is etiologically related to ACDUTRA service?

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Attention is invited to appellant's lay statements regarding his noise exposure during ACDUTRA as an armor crewman. 

2. Thereafter, take any additional development action deemed warranted and adjudicate the issue on appeal. If the determination remains unfavorable to appellant, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The appellant and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



